DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2-7 and 10 are objected to because of the following informalities:  
In claim 1, “System for regenerating and distributing energy” should be “A system for regenerating and distributing energy”
In claim 1, “isolated from said first power distribution system, and a flywheel” should be “isolated from said first power distribution system[[,]]; and - a flywheel”
In claims 2-7, “System according to claim” should be “The system according to claim”
In claim 3, “said first and second and second” should be “said first and second ” 
In claim 3, “the common control module” should be “the common flywheel control module”
In claim 10, “Method for distributing” should be “A method for distributing”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Often, in patent prosecution, the presence of generic placeholder terms (e.g., “module”) invokes 35 USC 112(f) even if the word “means” is not explicitly recited. This is because there is often not sufficient structure recited in claims to clarify whether these generic placeholders take the form of hardware, software, or some other system component entirely. However, there are many examples, such as the present application, where despite the use of generic placeholders or the word “means”, sufficient structure is recited in the claims to clarify the physical form of the generic placeholders, thus precluding any need to interpret the claims under 35 USC 112(f). Examiner will now illustrate why 112(f) interpretation should not be given to any claims in the present application despite the introduction of generic placeholder terms in claims 2 and 3 and despite the presence of the term “means” in claim 10 of the present application: 
In claim 2, the phrases “a first flywheel drive module” and “a second flywheel drive module” do not invoke 35 USC 112(f) despite use of the generic placeholder “module” because it is explicitly recited that both modules are “electrically connected” to respective motor-generators. Regarding the question of whether the modules take the form of hardware or software, it is therefore clear that the modules take the form of electrically connected to a motor-generator.
In claim 3, the phrase “a common flywheel control module” does not invoke 35 USC 112(f) despite use of the generic placeholder “module” because the common flywheel control module is explicitly recited as being connected to the two flywheel drive modules from claim 2, which are understood from the prior discussion to be hardware. It follows that the common flywheel control module is also hardware. The common flywheel control module cannot be software because while software may be “stored” within hardware, such as a processor, it cannot be “connected to” hardware per se.
In claim 10, the phrase “by means of a system according to claim 1” does not invoke 35 USC 112(f) despite use of the term “means” because in claim 1, the system is reciting as comprising two electrically isolated power distribution systems and a flywheel connected to both systems. The electrically isolated power distribution systems are clearly hardware because electrical isolation is a term in the art utilized to refer to isolating two hardware circuits from each other, and does not refer to software. Furthermore, the flywheel is undoubtedly a physical component and in order for it to be “mechanically connected to both said first and second power distribution systems” as claimed in claim 1, both power distribution systems must also be physical components (i.e., hardware and circuitry), not circuits. There is therefore no doubt that the claims recite adequate structure to describe the energy distribution “means” of claim 10. Because of this obvious structure, 35 USC 112(f) is not invoked.
not being given to these claims, to fully clarify the record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 3, the claim recites the limitation, “the common control module comprising a first control algorithm for operating the system” (emphasis added). However, in claim 2, the “first flywheel drive module” and “second flywheel drive module” are recited as hardware, since they are both disclosed in that claim as being “electrically connected” to respective motor-generators. Obviously, software does not have electrical connections since it is data stored in a processor, so the first and second flywheel drive modules must be hardware.
Returning to claim 3, the claim recites that “said first and second and second flywheel drive modules are connected to a common flywheel control module”, which indicates that the common flywheel control module is also hardware. However, the claim further recites “the common control module comprising a first control algorithm for operating the system” execute an algorithm or to store software for executing an algorithm, it is not possible for part of a hardware module to be an algorithm.
Examiner recommends that applicant amend claim 3 to recite, “the common control module configured to execute a first control algorithm for operating the system” or something similar to clarify this indefiniteness. Until then, claim 3 and its dependents are rejected under 35 USC 112(b) and for purposes of prior art rejection, examiner will assume that this suggested amendment or an equivalent thereof is what applicant intended to recite.

Regarding claim 4, the claim is unclear as to how many voltages are being monitored. Claim 4 recites, “sensors for monitoring a DC-link voltage in either of said first and second power distribution systems” (emphasis added). However, the word “either” can be interpreted to mean “one of”, i.e., only the DC link voltage in one of the two power distribution systems is monitored and this is the only power distribution system whose DC link voltage is ever monitored; or the word “either” can be interpreted to mean that two DC link voltages are measured—one for the first power distribution system and one for the second power distribution system. It is unclear which of these two interpretations applicant intends to use.
Furthermore, in light of this indefiniteness, it is unclear whether “a DC-link voltage” refers to a single voltage value which is always measured from one of the two power distribution systems, or if applicant’s intent is to convey that there are two DC-link voltages, one per power distribution system.
wherein the system further comprises sensors for monitoring a first DC-link voltage power distribution system and a second DC-link voltage of said second power distribution system[[s]]” or another similar amendment in line with the specification. If applicant has different intentions, examiner recommends that applicant amend the claim, and possibly its dependents, accordingly.
Until then, claim 4 and its dependents, which also recite at least one “DC-link voltage” are rendered indefinite and rejected under 35 USC 112(b). For purposes of prior art rejection, examiner will apply examiner’s broadest reasonable interpretation so that either of these interpretations, or any other reasonable interpretation, may be used.

Regarding claims 5-6, both of these claims depend from claims 4 which in turn depends from claim 3. But neither claim 5 nor claim 6 resolve the 112(b) indefiniteness issues raised with respect to claims 3 and 4 above. These claims are therefore also rendered indefinite and rejected under 35 USC 112(b). For purposes of prior art rejection, examiner will apply examiner’s broadest reasonable interpretation.

Claims 8-10 are also rejected under 35 U.S.C. 112(b). The reason for this is that, as these claims are currently written, it is unclear whether or not applicant intends for these claims to be independent or dependent claims.
Regarding claim 8, the preamble of the claim begins with the phrase “A vessel”, which suggests that the claim is an independent claim. However, the claim also includes the phrase, comprising a system according to claim 1”, which suggests that the claim depends from claim 1. It is therefore unclear whether or not applicant intends for the claim to be an independent claim reciting “A vessel” or a dependent claim of claim 1 reciting a system.
If the former is applicant’s intention, examiner recommends that applicant keep the preamble of “A vessel” and replace the phraseology “according to claim 1” with recitation of each of the limitations of claim 1. This would render claim 8 a proper independent claim.
If the latter is applicant’s intention, examiner recommends that applicant remove the preamble of “A vessel” and replace it with the preamble “The system of claim 1”, while amending the remainder of the claim to include any other limitations applicant deems important to include, perhaps pertaining to including the system on-board a vessel. This would render claim 8 a proper dependent claim.
However, until one of the above amendments is made, it is not clear whether applicant intends for claim 8 to be an independent claim or a dependent claim depending from claim 1. Therefore, the claim is rendered indefinite and rejected under 35 USC 112(b).

Regarding claim 9, the preamble of the claim begins with the phrase “A floating offshore installation”, which suggests that the claim is an independent claim. However, the claim also includes the phrase, “comprising a system according to claim 1”, which suggests that the claim depends from claim 1. It is therefore unclear whether or not applicant intends for the claim to be an independent claim reciting “A floating offshore installation” or a dependent claim of claim 1 reciting a system.

If the latter is applicant’s intention, examiner recommends that applicant remove the preamble of “A floating offshore installation” and replace it with the preamble “The system of claim 1”, while amending the remainder of the claim to include any other limitations applicant deems important to include, perhaps pertaining to including the system on-board a floating offshore installation. This would render claim 9 a proper dependent claim.
However, until one of the above amendments is made, it is not clear whether applicant intends for claim 9 to be an independent claim or a dependent claim depending from claim 1. Therefore, the claim is rendered indefinite and rejected under 35 USC 112(b).

Regarding claim 10, the preamble of the claim begins with the phrase “Method for distributing energy on a vessel”, which suggests that the claim is an independent claim. However, the claim also includes the phrase, “by means of a system according to claim 1”, which suggests that the claim depends from claim 1. It is therefore unclear whether or not applicant intends for the claim to be an independent claim reciting a method or a dependent claim of claim 1 reciting a system.
If the former is applicant’s intention, examiner recommends that applicant recite, in the preamble, “A method”, and replace the phraseology “according to claim 1” with 
If the latter is applicant’s intention, examiner recommends that applicant remove the preamble of “Method” and replace it with the preamble “The system of claim 1”, while amending the remainder of the claim to include any other limitations applicant deems important to include, perhaps pertaining to a method executable by the system to transfer power to and from the flywheel and to and from either of the two power distribution systems. This would render claim 10 a proper dependent claim.
However, until one of the above amendments is made, it is not clear whether applicant intends for claim 10 to be an independent claim or a dependent claim depending from claim 1. Therefore, the claim is rendered indefinite and rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20100314168 A1) in view of Rinaldi et al. (US 6175163 B1), hereinafter referred to as Williams and Rinaldi, respectively.
Regarding claim 1, Williams discloses System for regenerating and distributing energy on a vessel (See at least Fig. 2 in Williams: Williams discloses a drilling ship wherein the flywheel energy storage system, as illustrated in block 50, provides power consumption and energy generation or regeneration [See at least Williams, 0063]), the system comprising:
- a first power distribution system (See at least Fig. 2 in Williams: Williams discloses that the controller 42 routs power to and from the blocks 32, 40, 50 and 56, where block 50 includes the flywheel energy storage system [See at least Williams, 0063]. Also see at least Fig. 3 in Williams: Williams further discloses that flywheel 78 may exchange energy with AC motors 64, 66, 68, and 70 [See at least Williams, 0050]. Since AC motors 64, 66, 68 and 70 are used to exchange power to or from the flywheel 78, motors 64 and 66 may be regarded as a first means to distribute power to or from the flywheel 78-- i.e., part of a first power distribution system); 
- a second power distribution system (See at least Fig. 2 in Williams: Williams discloses that the controller 42 routs power to and from the blocks 32, 40, 50 and 56, where block 50 includes the flywheel energy storage system [See at least Williams, 0063]. Also see at least Fig. 3 in Williams: Williams further discloses that flywheel 78 may exchange energy with AC motors 64, 66, 68, and 70 [See at least Williams, 0050]. Since AC motors 64, 66, 68 and 70 are used to exchange power to or from the flywheel 78, motors 68 and 70 may be regarded as a second means to distribute power to or from the flywheel 78-- i.e., part of a second power distribution system), and
a flywheel mechanically connected to both said first and second power distribution systems (See at least Fig. 2 in Williams: Williams discloses that the flywheel energy storage system includes a flywheel and at least one AC motor included as part of block 50 [See at least Williams, 0049]. Also see at least Fig. 3 in Williams: Williams further discloses that the flywheel may exchange energy with AC motors 64, 66, 68, and 70 and may be mechanically incorporated onto common shaft 72 in any position between any of the AC motors 64, 66, 68 and 70 [See at least Williams, 0050]).
However, Williams does not explicitly disclose where the first and second power distribution systems may be electrically isolated from each other.
However, Rinaldi does teach a marine power conversion system where the first and second power distribution systems may be electrically isolated from each other (See at least Fig. 2 in Rinaldi: Rinaldi teaches that a marine vehicle’s power system may comprise multiple power distribution systems which are electrically isolated from each other [See at least Rinaldi, Col 6, lines 10-42]). Both Williams and Rinaldi teach power systems for watercraft. However, only Rinaldi explicitly teaches where the power system of the watercraft may comprise a plurality of power distribution systems which are isolated from each other.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the power system of Williams to also include multiple isolated power distribution systems, each connected to a motor or generator, as in Rinaldi. Doing so improves safety and organization of the system by allowing for separate (With regard to this reasoning, see at least [Rinaldi, Col 4, lines 5-28]).

Regarding claim 7, Williams in view of Rinaldi teaches System according to claim 1, wherein the system further comprises a winch (See at least Fig. 3 in Williams: Williams discloses that the flywheel energy storage system may comprise a flywheel 78 and winch drum 60 [See at least Williams, 0050]), wherein said first power distribution system is connected to one side of the winch and wherein said second power distribution system is connected to another side of the winch (See at least Fig. 3 in Williams: Williams teaches that the flywheel 78 can be incorporated onto common shaft 72 in any position between any of the AC motors 64, 66, 68 and 70 [See at least Williams, 0050]).

Regarding claim 8, Williams in view of Rinaldi teaches A vessel comprising a system according to claim 1 (See at least the 103 rejection of claim 1 above).

Regarding claim 10, Williams in view of Rinaldi teaches Method for distributing energy on a vessel by means of a system according to claim 1 (See at least the 103 rejection of claim 1 above), the method comprising the step of:
- transferring power to and from the flywheel to and from either of the two power distribution systems (See at least Fig. 3 in Williams: Williams discloses that flywheel 78 may exchange energy with AC motors 64, 66, 68, and 70 [See at least Williams, 0050]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20100314168 A1) in view of Rinaldi et al. (US 6175163 B1) in further view of Potter et al. (US 7078880 B2), hereinafter referred to as Potter.
Regarding claim 2, Williams in view of Rinaldi teaches System according to claim 1, wherein the system further comprises:
- a first motor/generator mechanically connected to the flywheel in said first power distribution system (See at least Fig. 3 in Williams: Williams further discloses that the flywheel may exchange energy with AC motors 64, 66, 68, and 70 and may be mechanically incorporated onto common shaft 72 in any position between any of the AC motors 64, 66, 68 and 70 [See at least Williams, 0050]); 
- a first flywheel drive module electrically connected to said first motor/generator; 
- a second motor/generator mechanically connected to the flywheel in said second power distribution system (See at least Fig. 3 in Williams: Williams further discloses that the flywheel may exchange energy with AC motors 64, 66, 68, and 70 and may be mechanically incorporated onto common shaft 72 in any position between any of the AC motors 64, 66, 68 and 70 [See at least Williams, 0050]); and 
- a second flywheel drive module electrically connected to said second motor/generator.  
	However, Williams does not explicitly teach the system where the controller architecture of the system comprises a first flywheel drive module electrically connected to said first motor/generator and a second flywheel drive module electrically connected to said second motor/generator.
a first flywheel drive module electrically connected to said first motor/generator and a second flywheel drive module electrically connected to said second motor/generator (See at least Fig. 1 in Potter: Potter teaches that a control architecture for a vehicle equipped with one or more flywheels is implemented wherein flywheel control modules 116-1, … 116-N respond to commands from the main controller 102 to control the operation of the associated flywheel hardware 118-1, … 118-N in either a motor mode or a generator mode [See at least Potter, Col 4, lines 12-34]). Both Potter and Williams teach controller architectures for vehicles with a plurality of motor/generators coupled to one or more flywheels. However, only Potter explicitly discloses where the controller may be split so that each motor/generator has its own controller which responds to inputs from a central controller.
	It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the controller architecture of Williams to also have distributed controllers in this way, where each sub-controller receives commands from a central controller. Anyone of ordinary skill in the art will appreciate that any controller hardware controlling a plurality of actuators could be implemented in a centralized or distributed way, depending on manufacturer preferences.

Regarding claim 3, Williams in view of Rinaldi in further view of Potter teaches System according to claim 2, wherein said first and second and second flywheel drive modules are connected to a common flywheel control module (See at least Fig. 1 in Potter: Potter teaches that a control architecture for a vehicle equipped with one or more flywheels is implemented wherein flywheel control modules 116-1, … 116-N respond to commands from the main controller 102 to control the operation of the associated flywheel hardware 118-1, … 118-N in either a motor mode or a generator mode [See at least Potter, Col 4, lines 12-34]), the common control module comprising a first control algorithm for operating the system (See at least Fig. 2 in Williams: Williams discloses that the controller 42 coordinates energy transfer to and from the blocks 32, 40, 50 and 56 [See at least Williams, 0063]. Furthermore, Potter discloses that flywheel control modules 116-1, … 116-N respond to commands from the main controller 102 to control the operation of the associated flywheel hardware 118-1, … 118-N in either a motor mode or a generator mode [See at least Potter, Col 4, lines 12-34]).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20100314168 A1) in view of Rinaldi et al. (US 6175163 B1) in further view of Potter et al. (US 7078880 B2) in further view of Kuroki (US 20170005606 A1), hereinafter referred to as Kuroki.
Regarding claim 4, Williams in view of Rinaldi in further view of Potter teaches System according to claim 3.
However, Williams does not explicitly teaches the system wherein the system further comprises sensors for monitoring a DC-link voltage in either of said first and second power distribution systems.
However, Kuroki does teach a flywheel power system for a vehicle wherein the system further comprises a sensor for monitoring a DC-link voltage in either of said first and second power distribution systems (See at least Fig. 6 in Kuroki: Kuroki teaches that, at step S310 of a flywheel power conversion process, the flywheel control circuit 44 controls a power conversion operation of the flywheel inverter 53 in a manner such that the DC voltage in the DC link detected by the DC voltage/current detecting unit 21 is equal to or more than the voltage V2 necessary for enabling power conversion by the inverter 12 from DC power to AC power but not more than the prescribed voltage V1 [See at least Kuroki, 0105]). Both Kuroki and Williams teach flywheel conversion systems. However, only Kuroki explicitly teaches where a given flywheel conversion system may comprise a sensor which detects a DC link voltage.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify each power distribution system of Williams to also include a sensor which monitors a DC link voltage, as in Kuroki. Doing so ensures proper regulation of the system to allow power conversion to occur, which improves the efficiency of the system (With regard to this reasoning, see at least [Kuroki, 0105]).

Regarding claim 5, Williams in view of Rinaldi in further view of Potter in further view of Kuroki teaches System according to claim 4, wherein said sensors for monitoring DC-link voltage are located in said first and second flywheel drive modules (See at least Fig. 6 in Kuroki: Kuroki teaches that motor driving device 1 includes sensor 21 [See at least Kuroki, 0091]).

Regarding claim 6, Williams in view of Rinaldi in further view of Potter in further view of Kuroki teaches System according to claim 5, wherein said first and second flywheel drive modules are provided with a second control algorithm for controlling said system, and wherein said flywheel drive modules are adapted to let said second control algorithm take precedence over said first control algorithm if the measured DC-link voltage falls below a predetermined value (See at least Fig. 7 in Kuroki: Kuroki teaches that, at step S304, the converter control circuit 42 determines whether or not the DC voltage in the DC link detected by the DC voltage/current detecting unit 21 has reached the prescribed voltage V1, and if so, at step S305, the flywheel control circuit 44 PWM-controls switching operations of the semiconductor switching elements in the flywheel inverter 53 so that the flywheel inverter 53 converts DC power in the DC link to AC power for driving the flywheel motor 52 [See at least Kuroki, 0099-0100]. This may be regarded as applicant’s first control algorithm. Kuroki further discloses that, at step S310, the flywheel control circuit 44 controls power conversion operation of the flywheel inverter 53 in a manner such that the DC voltage in the DC link detected by the DC voltage/current detecting unit 21 is equal to or more than the voltage V2 necessary for enabling power conversion by the inverter 12 from DC power to AC power but not more than the prescribed voltage V1, such that the control on the flywheel inverter 53 by the flywheel control circuit 44 at step S310 is executed until the rotational energy of the flywheel 51 is eliminated [See at least Kuroki, 0105]. This may be regarded as applicant’s second control algorithm, and it will be appreciated that it is executed when the DC link voltage is less than V1).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20100314168 A1) in view of Rinaldi et al. (US 6175163 B1) in further view of Ruiz Minguela et al. (US 20090322080 A1), hereinafter referred to as Ruiz.
Regarding claim 9, Williams in view of Rinaldi teaches a system according to claim 1 (See at least the 103 rejection of claim 1 above).
However, Williams does not explicitly disclose where the system may be part of A floating offshore installation.
However, Ruiz does teach where the system may be part of A floating offshore installation (Ruiz teaches that an off-shore system or installation for harnessing wave energy comprises a floating structure that incorporates, among other elements, an energy capturing device or gyroscopic system comprising a flywheel driven by a motor [See at least Ruiz, 0062]). Both Ruiz and Williams teach flywheel power systems. However, only Ruiz explicitly teaches where the power system may be mounted as part of a floating off-shore installation.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the flywheel power system of Williams to be mounted on a floating installation rather than a watercraft. Anyone of ordinary skill in the art will appreciate that, generally speaking, the same principles for power generation and distribution apply regardless of exactly which kind of seafaring platform the power system is mounted to.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        
/YAZAN A SOOFI/Primary Examiner, Art Unit 3668